DETAILED ACTION
I.	Claims 1-23 have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/21/2021 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/21/2021, has been considered by the examiner. 
                            Examiner’s Statement of Reasons for Allowance
Claims 1-23 are allowed over the prior art.
The following is an Examiner’s statement of reasons for the indication of allowable claimed subject matter.
On page 14, paragraph 47 of the Applicant’s Specification, it is disclosed that “A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire.”; thus, the claimed “computer readable storage medium” is held to be directed to statutory subject matter.
As per independent claims 1, 5, 10, 14, and 19, generally, the prior art of record, United States Patent Application Publication No. US 20120036363 A1 to Langham et al. which shows a method for key identification using an internet security association and key management based protocol; United States Patent No. US 7590843 B1 to Khalil et al. which shows Key exchange for a network architecture; United States Patent No. US 7565537 B2 to Morais et al. which shows a secure key exchange with mutual authentication; United States Patent No. US 7500102 B2 to Swander et al. which shows a method and apparatus for fragmenting and reassembling internet key exchange data packets; and United States Patent No. US 6915437 B2 to Swander et al. which shows a system and method for improved network security, fails to teach alone, or in combination, other than via hindsight, at the time of the filing of the claimed invention, the italicized claim elements (i.e., claim 1: “in response to receiving a security association initialization response to accept the security association, sending an authentication message to the responder to program the responder to establish authentication between the responder and the initiator; in response to receiving an authentication message response to the authentication message, programming the initiator with the security association and the key generated for the security association; receiving an authentication done message from the responder after receiving the authentication message response; and activating the security association to use the key to secure communication between the responder and initiator in response to receiving the authentication done message”, claim 5: “performing a rekey operation to establish a second security association with the responder using a second key; queuing Input/Output (I/O) for transmission using the second key after completing the rekey operation; in response to activating the second security association to use for transmission, starting an invalidate timer, wherein both the first and the second keys can be used for transmissions with the responder before the invalidate timer expires after starting; and invalidate the first security association in response to expiration of the invalidate timer”, claim 10: “in response to receiving a security association initialization response to accept the security association, sending an authentication message to the responder to program the responder to establish authentication between the responder and the initiator; in response to receiving an authentication message response to the authentication message, programming the initiator with the security association and the key generated for the security association; receiving an authentication done message from the responder after receiving the authentication message response; and activating the security association to use the key to secure communication between the responder and initiator in response to receiving the authentication done message”, claim 14: “performing a rekey operation to establish a second security association with the responder using a second key; queuing Input/Output (I/O) for transmission using the second key after completing the rekey operation; in response to activating the second security association to use for transmission, starting an invalidate timer, wherein both the first and the second keys can be used for transmissions with the responder before the invalidate timer expires after starting; and invalidate the first security association in response to expiration of the invalidate timer”, and claim 19: “performing, by the initiator, a rekey operation to establish a second security association with the responder using a second key; queuing, by the initiator, Input/Output (I/O) for transmission using the second key after completing the rekey operation; in response to activating the second security association to use for transmission, starting, by the initiator, an invalidate timer, wherein both the first and the second keys can be used for transmissions with the responder before the invalidate timer expires after starting; and invalidate, by the initiator, the first security association in response to expiration of the invalidate timer”), at the time of the filing of the claimed invention; serving to patently distinguish the invention from said prior art.
Any comments Applicants considers necessary must be submitted no later than the payment of the Issue Fee and to avoid processing delays, should preferable accompany the Issue Fees. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance". In event of any post-allowance papers (e.g. IDS, 312 amendment, petition, etc.), Applicant is exhorted to mail papers to the Production Control branch in Publications or faxed to post-allowance papers correspondence branch at (703) 308-5864 to expedite issuing process or call PUB's Customer Service if any questions at (703) 305-8497. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH L AVERY whose telephone number is (571)272-8627.  The examiner can normally be reached on M-F 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEREMIAH L AVERY/Primary Examiner, Art Unit 2431